Adams, J.
i..couijty: cáre of pauattendance”0, — It was stipulated by the parties that the pauper was sick and entirely helpless, and was fed by the plaintiff and his family with a spoon, and attended by them night and day as watchers; that the plai ntiff and his family administered medicine to him during the entire time mentioned in the account, and rendered him all manner of services implied by the terms nursing and watching.
The amount claimed being less than one hundred dollars, the proper certificate of appeal was allowed and the following questions certified: “Whether the board of supervisors should allow plaintiff for washing, nursing and watching more than two dollars per week? Does the same constitute medical attendance within the meaning of that term in section 1361 of the Code, and for which the defendant is liable above the sum of two dollars per week?”
Section 1361 of the Code provides in substance that the township trustees shall provide for the relief of such poor persons in their respective townships as should not in their judgment be sent to the county poor house; that the relief may be either in the form of food, rent or clothing, fuel and lights, medical attendance or in money, and shall not exceed two dollars per week for each person for whom relief is thus furnished, exclusive of medical attendance.
. It is insisted by the defendant that the words medical attendance, as used in the statute, do not mean attendance for (he mere purpose of administering medicine, but attendance for the purpose of prescribing it professionally.
While the words medical attendance are often used to denote the rendering of professional medical services, we do not think that their use in that respect is such as necessarily to exclude *581all other meanings. The efforts of the physician, however skillful or assiduous he may be, must usually be supplemented by an attendance which he cannot give. It matters not that the persons who give such attendance are usually denominated nurses. Their office is to assist the physieian to obtain certain medical results.
We have no reason to suppose that the legislature used the words medical attendance with the design that any narrow or technical meaning should he put upon them. The statute contemplates that there are persons who need county assistance hut who should not be sent to the county poor house. It provides that the township trustees shall determine who such persons are and supply the necessary relief. We think that they should he allowed in all proper cases to furnish attendants other than professional attendants to administer the medicine professionally prescribed, and do whatever else constitutes a part of the medical treatment. To hold that they cannot he so allowed under the statute would in our judgment convict the legislature of committing a grave oversight.
We see no error in the ruling of the Circuit Court.
Affirmed.